ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_00_FR.txt.                               COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


                                 AFFAIRE
                            AHMADOU SADIO DIALLO
                          (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                               DÉMOCRATIQUE DU CONGO)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DÉMOCRATIQUE
                          DU CONGO À LA RÉPUBLIQUE DE GUINÉE


                                  ARRÊT DU 19 JUIN 2012




                                     2012
                              INTERNATIONAL COURT OF JUSTICE


                                REPORTS OF JUDGMENTS,
                             ADVISORY OPINIONS AND ORDERS


                              CASE CONCERNING
                            AHMADOU SADIO DIALLO
                           (REPUBLIC OF GUINEA v. DEMOCRATIC
                                REPUBLIC OF THE CONGO)

                    COMPENSATION OWED BY THE DEMOCRATIC REPUBLIC
                       OF THE CONGO TO THE REPUBLIC OF GUINEA


                                JUDGMENT OF 19 JUNE 2012




6 CIJ1032.indb 1                                                      26/11/13 09:37

                                          Mode officiel de citation :
                                            Ahmadou Sadio Diallo
                         (République de Guinée c. République démocratique du Congo),
                               indemnisation, arrêt, C.I.J. Recueil 2012, p. 324




                                               Official citation :
                                             Ahmadou Sadio Diallo
                           (Republic of Guinea v. Democratic Republic of the Congo),
                             Compensation, Judgment, I.C.J. Reports 2012, p. 324




                                                                               1032
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071146-3




6 CIJ1032.indb 2                                                                       26/11/13 09:37

                                                                 19 JUIN 2012

                                                                   ARRÊT




                            AHMADOU SADIO DIALLO
                    (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                         DÉMOCRATIQUE DU CONGO)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DÉMOCRATIQUE
                          DU CONGO À LA RÉPUBLIQUE DE GUINÉE




                            AHMADOU SADIO DIALLO
                     (REPUBLIC OF GUINEA v. DEMOCRATIC
                          REPUBLIC OF THE CONGO)

                    COMPENSATION OWED BY THE DEMOCRATIC REPUBLIC
                        OF THE CONGO TO THE REPUBLIC OF GUINEA




                                                               19 JUNE 2012

                                                                 JUDGMENT




6 CIJ1032.indb 3                                                                26/11/13 09:37

                   324 	                                    ﻿




                                             TABLE DES MATIÈRES

                                                                                            Paragraphes

                   Qualités                                                                      1-10
                        I. Remarques préliminaires                                              11-17
                       II. Les chefs de préjudice au titre desquels l’indemnisation est
                           demandée18-55
                          A. L’indemnité réclamée au titre du préjudice immatériel subi
                             par M. Diallo                                                      18-25
                          B. L’indemnité réclamée au titre du préjudice matériel subi par
                             M. Diallo                                                          26-55
                               1. Perte de biens personnels qu’aurait subie M. Diallo
                                  (y compris ses avoirs en banque)                      27-36
                               2. Perte de rémunération qu’aurait subie M. Diallo au
                                  cours de ses détentions et à la suite de son expulsion
                                  illicites37-50
                               3. Privation alléguée de gains potentiels                51-55
                       III. Total de l’indemnité et intérêts moratoires                         56-57
                       IV. Frais de procédure	                                                  58-60
                   Dispositif	                                                                     61




                   4




6 CIJ1032.indb 4                                                                                          26/11/13 09:37

                    325 	




                                    COUR INTERNATIONALE DE JUSTICE

        2012                                           ANNÉE 2012
       19 juin
     Rôle général
       no 103                                           19 juin 2012


                                          AFFAIRE
                                     AHMADOU SADIO DIALLO
                                 (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                                      DÉMOCRATIQUE DU CONGO)

                               indemnisation due par la république démocratique
                                      du congo à la république de guinée




                       Remarques préliminaires.
                       Objet de la présente procédure au regard de l’arrêt de la Cour du 30 novembre 2010
                    — Détermination du montant de l’indemnisation — Préjudice résultant des déten‑
                    tions et expulsion illicites de M. Diallo — Exercice par la Guinée de la protection
                    diplomatique — Règles générales en matière d’indemnisation — Etablissement du
                    préjudice et lien de causalité entre les actes illicites constatés et ledit préjudice —
                    Evaluation du préjudice — Règle générale selon laquelle il incombe à la partie qui
                    allègue un fait d’en démontrer l’existence — Application souple de cette règle en
                    l’espèce, le défendeur étant mieux à même d’établir certains faits — Preuves four‑
                    nies par la Guinée servant de point de départ à l’examen de la Cour — Evaluation
                    à la lumière des éléments produits par la République démocratique du Congo
                    (RDC) — Prise en compte de la difficulté de fournir certaines preuves du fait du
                    caractère brusque de l’expulsion de M. Diallo — Examen de la Cour limité au pré‑
                    judice découlant de la violation des droits de M. Diallo en tant qu’individu.

                                                               *
                       Indemnité réclamée au titre du préjudice immatériel subi par M. Diallo.
                       Préjudice immatériel pouvant prendre diverses formes — Préjudice immatériel
                    pouvant être établi même en l’absence d’éléments de preuve précis — Préjudice imma‑
                    tériel subi par M. Diallo découlant inévitablement des faits illicites de la RDC dont la
                    Cour a déjà établi l’existence dans son arrêt sur le fond — Cour fondée à conclure que
                    le comportement illicite de la RDC a été pour M. Diallo une source d’importantes
                    souffrances psychologiques et a porté atteinte à sa réputation — Prise en considéra‑
                    tion du nombre de jours que M. Diallo a passés en détention et du fait qu’il n’a pas été

                    5




6 CIJ1032.indb 6                                                                                               26/11/13 09:37

                   326 	                   ahmadou sadio diallo (arrêt)

                   soumis à de mauvais traitements — Contexte dans lequel les détentions et l’expulsion
                   illicites ont eu lieu ainsi que leur caractère arbitraire constituant des facteurs qui
                   aggravent le préjudice immatériel infligé à M. Diallo — Importance des considéra‑
                   tions d’équité dans la détermination du montant de l’indemnité due à raison du préju‑
                   dice immatériel — Octroi d’une indemnité de 85 000 dollars des Etats‑Unis.

                                                              *
                      Indemnité réclamée au titre du préjudice matériel subi par M. Diallo.
                      Perte alléguée de biens personnels.
                      Non‑prise en compte des biens des deux sociétés, la Cour ayant déjà déclaré les
                   réclamations y afférentes irrecevables — Inventaire des biens personnels se trou‑
                   vant dans l’appartement de M. Diallo dressé douze jours après l’expulsion — Gui‑
                   née n’ayant pas réussi à établir l’étendue de la perte subie par M. Diallo en ce qui
                   concerne ses biens personnels répertoriés dans l’inventaire ni la mesure dans
                   laquelle cette perte aurait été causée par le comportement illicite de la RDC —
                   Absence d’éléments de preuve concernant la valeur des biens personnels invento‑
                   riés — M. Diallo étant néanmoins tenu de déménager les biens en Guinée ou de
                   prendre des mesures pour en disposer en RDC — Octroi d’une indemnité de
                   10 000 dollars des Etats‑Unis sur la base de considérations d’équité.
                      Objets de grande valeur ne figurant pas dans l’inventaire — Guinée n’ayant
                   présenté aucune preuve que M. Diallo possédait ces objets au moment de son
                   expulsion ; que, à supposer que tel ait été le cas, ceux‑ci se trouvaient dans son
                   appartement ; ou qu’ils avaient été perdus en conséquence du traitement infligé à
                   M. Diallo par la RDC — Aucune indemnisation à ce titre.
                      Sommes qui auraient été détenues sur des comptes en banque — Guinée n’ayant
                   donné aucune information sur le montant total des sommes ainsi détenues ni sur le
                   solde de tel ou tel compte, non plus que sur le nom des établissements bancaires
                   concernés — Aucun élément démontrant que les détentions et l’expulsion illicites
                   de M. Diallo auraient provoqué la perte de sommes détenues sur des comptes ban‑
                   caires — Aucune indemnisation à ce titre.
                      Perte de rémunération qu’aurait subie M. Diallo au cours de ses détentions et à
                   la suite de son expulsion illicites.
                      Cour pouvant connaître, dans le cadre de l’indemnisation, d’une réclamation formée
                   au titre d’une perte de revenus subie par suite d’une détention illicite — Cour fondée
                   à procéder à une estimation si le montant de la perte de revenus ne peut être chiffré
                   avec exactitude — Guinée n’ayant apporté aucune preuve montrant que M. Diallo
                   percevait, en tant que gérant d’Africom‑Zaïre et d’Africontainers‑Zaïre, une rémuné­
                   ration mensuelle de 25 000 dollars des Etats-Unis — Eléments de preuve indiquant, au
                   contraire, que ni l’une ni l’autre de ces sociétés n’était active dans les années qui ont
                   immédiatement précédé les détentions — Guinée n’ayant pas réussi à prouver que les
                   détentions illicites de M. Diallo auraient entraîné la perte de la rémunération qu’il
                   aurait pu recevoir — Rejet de la demande de la Guinée au titre de la perte de rémunéra‑
                   tion subie par M. Diallo pendant ses périodes de détention — Motifs de rejet de cette
                   demande valant aussi pour celle, en grande partie fondée sur des conjectures, ayant
                   trait à la période suivant l’expulsion de M. Diallo — Aucune indemnisation à ce titre.
                      Privation alléguée de gains potentiels.
                      Réclamation de la Guinée relative à des « gains potentiels » allant au‑delà de
                   l’objet de l’instance, la Cour ayant déjà déclaré irrecevables les demandes gui­
                   néennes se rapportant aux préjudices qui auraient été causés aux sociétés —
                   Aucune indemnisation à ce titre.

                                                              *


                   6




6 CIJ1032.indb 8                                                                                               26/11/13 09:37

                    327 	                  ahmadou sadio diallo (arrêt)

                       Total de l’indemnité et intérêts moratoires.
                       Indemnité à verser à la Guinée s’élevant à un total de 95 000 dollars des
                    Etats‑Unis, payable le 31 août 2012 au plus tard — En cas de paiement tardif,
                    intérêts moratoires sur la somme principale due à courir, à compter du 1er sep­
                    tembre 2012, au taux annuel de 6 pour cent — Indemnité accordée à la Guinée,
                    dans l’exercice par celle‑ci de sa protection diplomatique à l’égard de M. Diallo,
                    étant destinée à réparer le préjudice subi par ce dernier.

                                                             *
                      Frais de procédure.
                      Libellé de l’article 64 du Statut de la Cour laissant entendre que certaines cir‑
                    constances pourraient justifier l’adjudication de frais en faveur de l’une ou l’autre
                    des parties — Absence de telles circonstances en l’espèce.




                                                         ARRÊT


                    Présents : M. Tomka,    président ; M. Sepúlveda‑Amor,  vice‑président ;
                                MM. Owa­da, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme Sebutinde, juges ; MM. Mahiou, Mampuya, juges ad hoc ;
                                M. Couvreur, greffier.


                        En l’affaire Ahmadou Sadio Diallo,
                        entre
                    la République de Guinée,
                    représentée par
                       M. Mohamed Camara, premier conseiller chargé des questions politiques à
                         l’ambassade de Guinée auprès des pays du Benelux et de l’Union euro-
                         péenne,
                       comme agent ;
                       M. Hassane II Diallo, conseiller et chargé de mission au ministère de la jus-
                         tice,
                       comme coagent,
                        et
                    la République démocratique du Congo,
                    représentée par
                       S. Exc. M. Henri Mova Sakanyi, ambassadeur de la République démocra-
                          tique du Congo auprès du Royaume de Belgique, du Royaume des
                          Pays‑Bas et du Grand‑Duché de Luxembourg,
                       comme agent ;

                    7




6 CIJ1032.indb 10                                                                                           26/11/13 09:37

                    328 	                        ahmadou sadio diallo (arrêt)

                        M. Tshibangu Kalala, professeur de droit international à l’Université de
                         Kinshasa, avocat aux barreaux de Kinshasa et de Bruxelles, député au Par-
                         lement congolais,
                        comme coagent,


                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                       1. Le 28 décembre 1998, le Gouvernement de la République de Guinée
                    (dénommée ci‑après la « Guinée ») a déposé au Greffe de la Cour une requête
                    introductive d’instance contre la République démocratique du Congo (ci‑après
                    la « RDC », dénommée Zaïre entre 1971 et 1997) au sujet d’un différend relatif à
                    de « graves violations du droit international » alléguées avoir été commises sur la
                    personne de M. Ahmadou Sadio Diallo, ressortissant guinéen.
                       Dans la requête, la Guinée soutenait que
                             « M. Diallo Ahmadou Sadio, homme d’affaires de nationalité guinéenne,
                          a[vait] été, après trente‑deux (32) ans passés en République démocratique
                          du Congo, injustement incarcéré par les autorités de cet Etat, spolié de ses
                          importants investissements, entreprises et avoirs mobiliers, immobiliers et
                          bancaires, puis expulsé. »
                    La Guinée y ajoutait que
                          « [c]ette expulsion [était] intervenue à un moment où M. Ahmadou Sadio
                          Diallo poursuivait le recouvrement d’importantes créances détenues par
                          ses entreprises [Africom‑Zaïre et Africontainers‑Zaïre] sur l’Etat [congolais]
                          et les sociétés pétrolières qu’il abrit[ait] et dont il [était] actionnaire ».
                    Selon la Guinée, les arrestations, les détentions et l’expulsion de M. Diallo
                    constituaient, entre autres, des violations
                          « [du] principe du traitement des étrangers selon « le standard minimum
                          de civilisation », [de] l’obligation de respect de la liberté et de la propriété
                          des étrangers, [et de] la reconnaissance aux étrangers incriminés du droit
                          à un jugement équitable et contradictoire rendu par une juridiction
                          ­impartiale ».
                       Dans sa requête, la Guinée invoquait, pour fonder la compétence de la Cour,
                    les déclarations d’acceptation de la juridiction obligatoire de celle‑ci faites par
                    les deux Etats au titre du paragraphe 2 de l’article 36 du Statut de la Cour.
                       2. Le 3 octobre 2002, la RDC a soulevé des exceptions préliminaires portant
                    sur la recevabilité de la requête de la Guinée. Dans son arrêt du 24 mai 2007 sur
                    lesdites exceptions, la Cour a déclaré la requête de la République de Guinée
                    recevable, d’une part, « en ce qu’elle a[vait] trait à la protection des droits de
                    M. Diallo en tant qu’individu » et, d’autre part, « en ce qu’elle a[vait] trait à la
                    protection des droits propres de [celui‑ci] en tant qu’associé des sociétés
                    Africom‑Zaïre et Africontainers‑Zaïre ». En revanche, la Cour a déclaré la
                    ­
                    requête de la République de Guinée irrecevable « en ce qu’elle a[vait] trait à la
                    protection de M. Diallo pour les atteintes alléguées aux droits des sociétés

                    8




6 CIJ1032.indb 12                                                                                            26/11/13 09:37

                    329 	                   ahmadou sadio diallo (arrêt)

                    ­ fricom‑Zaïre et Africontainers‑Zaïre » (Ahmadou Sadio Diallo (République de
                    A
                    Guinée c. République démocratique du Congo, exceptions préliminaires, arrêt,
                    C.I.J. Recueil 2007 (II), p. 617‑618, par. 98, point 3 a), b) et c) du dispositif).
                       3. Dans son arrêt sur le fond du 30 novembre 2010, la Cour a jugé que, eu
                    égard aux conditions dans lesquelles M. Diallo avait été expulsé le 31 jan-
                    vier 1996, la RDC avait violé l’article 13 du Pacte international relatif aux droits
                    civils et politiques (ci‑après le « Pacte »), ainsi que le paragraphe 4 de l’article 12
                    de la Charte africaine des droits de l’homme et des peuples (ci‑après la « Charte
                    africaine ») (Ahmadou Sadio Diallo (République de Guinée c. République démo‑
                    cratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 692, par. 165, point 2
                    du dispositif). Elle a également jugé que, eu égard aux conditions dans lesquelles
                    M. Diallo avait été arrêté et détenu en 1995‑1996 en vue de son expulsion, la
                    RDC avait violé les paragraphes 1 et 2 de l’article 9 du Pacte et l’article 6 de la
                    Charte africaine (ibid., p. 692, par. 165, point 3 du dispositif).

                        4. La Cour a dit en outre que
                          « la République démocratique du Congo a[vait] l’obligation de fournir une
                          réparation appropriée, sous la forme d’une indemnisation, à la République
                          de Guinée pour les conséquences préjudiciables résultant des violations
                          d’obligations internationales visées aux points 2 et 3 [du dispositif] » (ibid.,
                          p. 693, par. 165, point 7 du dispositif),
                    à savoir les arrestations, les détentions et l’expulsion illicites de M. Diallo.
                       5. La Cour a de surcroît jugé que la RDC avait violé les droits que M. Diallo
                    tenait de l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne
                    sur les relations consulaires (ibid., p. 692, par. 165, point 4 du dispositif), sans
                    toutefois prescrire le versement d’une indemnité à ce titre (ibid., p. 693, par. 165,
                    point 7 du dispositif).
                       6. Dans le même arrêt, la Cour a rejeté le surplus des conclusions de la Gui-
                    née relatives aux arrestations et aux détentions de M. Diallo, y compris l’alléga-
                    tion selon laquelle celui‑ci avait été soumis, pendant ses détentions, à un traite-
                    ment prohibé par le paragraphe 1 de l’article 10 du Pacte (ibid., point 5 du
                    dispositif). De plus, elle a jugé que la RDC n’avait pas violé les droits propres
                    de M. Diallo en tant qu’associé des sociétés Africom‑Zaïre et Africontainers‑
                    Zaïre (ibid., point 6 du dispositif).
                       7. Enfin, la Cour a décidé, en ce qui concerne l’indemnisation due à la Gui-
                    née par la RDC, que, « au cas où les Parties ne pourraient se mettre d’accord à
                    ce sujet dans les six mois à compter du[dit] arrêt, [cette] question … sera[it]
                    réglée par la Cour » (ibid., point 8 du dispositif). S’estimant « suffisamment
                    informée des faits de [l’]espèce », la Cour a précisé que, « dans ce cas, un seul
                    échange de pièces de procédure écrite lui serait suffisant pour fixer [l]e montant
                    [de l’indemnité] » (ibid., p. 692, par. 164).

                        8. Le délai de six mois ainsi fixé par la Cour étant arrivé à échéance le
                    30 mai 2011 sans que les Parties aient pu se mettre d’accord sur la question de
                    l’indemnisation due à la Guinée, le président de la Cour a tenu une réunion avec
                    les représentants des Parties le 14 septembre 2011, aux fins de recueillir les vues
                    de celles‑ci sur les délais à fixer pour le dépôt des deux pièces de procédure écrite
                    prévues par la Cour.
                        9. Par ordonnance du 20 septembre 2011, la Cour a fixé au 6 décembre 2011
                    et au 21 février 2012, respectivement, les dates d’expiration des délais pour le
                    dépôt du mémoire de la Guinée et du contre‑mémoire de la RDC sur la question

                    9




6 CIJ1032.indb 14                                                                                             26/11/13 09:37

                    330 	                   ahmadou sadio diallo (arrêt)

                    de l’indemnisation due à la Guinée. Le mémoire et le contre‑mémoire ont été
                    dûment déposés dans les délais ainsi prescrits.
                       10. Au cours de la procédure écrite relative à l’indemnisation, les conclusions
                    ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement de la Guinée,
                    dans le mémoire :
                            « Pour la réparation des préjudices subis par M. Ahmadou Sadio Diallo à la
                         suite de ses détentions et de son expulsion arbitraires, la République de Guinée
                         sollicite qu’il plaise à la Cour [de] condamner la République démocratique du
                         Congo à lui payer (pour le compte de son ressortissant) les sommes ci‑après :
                            — 250 000 dollars des Etats-Unis au titre du préjudice moral et psycho-
                              logique, y compris l’atteinte à la réputation ;
                            — 6 430 148 dollars des Etats-Unis au titre de la perte de revenus pen-
                              dant les détentions et après l’expulsion ;
                            — 550 000 dollars des Etats-Unis au titre des autres dommages maté-
                              riels ; et
                            — 4 360 000 dollars américains au titre de la perte potentielle de gain ;
                         soit au total la somme de onze millions cinq cent quatre‑vingt‑dix mille cent
                         quarante‑huit (11 590 148) dollars des Etats-Unis, outre les intérêts légaux
                         moratoires.
                            Par ailleurs, le fait d’avoir contraint l’Etat guinéen à engager la présente
                         procédure l’a exposé à des frais irrépétibles qu’il serait inéquitable de lais-
                         ser à sa charge et qui sont évalués à la somme de 500 000 dollars des Etats-
                         Unis. La République de Guinée sollicite également qu’il plaise à la Cour
                         [de] condamner la RDC à lui payer cette somme.
                            Il convient, en outre, de condamner la République démocratique du
                         Congo aux entiers dépens. »
                    Au nom du Gouvernement de la RDC,
                    dans le contre‑mémoire :
                           « Eu égard à tous les arguments de fait et de droit exposés ci‑dessus, la
                         République démocratique du Congo prie la Cour de dire et de juger que :

                         1) l’indemnité d’un montant de 30 000 dollars des Etats-Unis est due à la
                            Guinée pour réparer le préjudice immatériel subi par M. Diallo à la suite
                            de ses détentions et expulsion illicites en 1995‑1996 ;
                         2) aucun intérêt moratoire n’est dû sur le montant de l’indemnité fixé
                            ci‑dessus ;
                         3) la RDC dispose d’un délai de six mois à compter du prononcé de l’arrêt
                            de la Cour pour verser à la Guinée l’indemnité fixée ci‑dessus ;

                         4) aucune indemnité n’est due pour les autres dommages matériels allégués
                            par la Guinée ;
                         5) chacune des Parties supporte ses propres frais de procédure, y inclus les
                            frais et honoraires de ses conseils, avocats, conseillers, assistants et autres. »

                                                                *
                                                            *       *

                    10




6 CIJ1032.indb 16                                                                                                26/11/13 09:37

                    331 	                 ahmadou sadio diallo (arrêt)

                                            I. Remarques préliminaires

                       11. Il revient à la Cour, à ce stade de la procédure, de déterminer le
                    montant de l’indemnité devant être accordée à la Guinée du fait des arres-
                    tations, des détentions et de l’expulsion illicites de M. Diallo par la RDC,
                    conformément aux conclusions formulées par la Cour dans son arrêt du
                    30 novembre 2010 et rappelées ci‑dessus. Dans cet arrêt, la Cour a précisé
                    que le montant de l’indemnité devait être établi « à raison du dommage
                    résultant des détentions et de l’expulsion illicites de M. Diallo en 1995‑
                    1996, y compris la perte de ses effets personnels qui en a[vait] découlé »
                    (C.I.J. Recueil 2010 (II), p. 691, par. 163).
                       12. La Cour rappellera tout d’abord certains des faits sur lesquels
                    repose son arrêt du 30 novembre 2010. M. Diallo a été détenu du
                    5 novembre 1995 au 10 janvier 1996, soit soixante‑six jours sans interrup-
                    tion (ibid., p. 662, par. 59), puis de nouveau entre le 25 et le 31 jan-
                    vier 1996 (ibid., p. 662, par. 60), soit un total de soixante‑douze jours. La
                    Cour a noté à cet égard que la Guinée n’avait pas démontré que M. Diallo
                    aurait été soumis à des traitements inhumains ou dégradants lors de ses
                    détentions (ibid., p. 671, par. 88‑89). Elle a par ailleurs constaté que
                    M. Diallo avait été expulsé par la RDC le 31 janvier 1996 et qu’il avait
                    reçu le même jour notification de la mesure d’expulsion dont il faisait
                    l’objet (ibid., p. 659, par. 50, et p. 668, par. 78).
                       13. La Cour se penchera maintenant sur la question de l’indemnisation
                    due au titre des violations des droits de l’homme subies par M. Diallo,
                    dont elle a constaté l’existence dans son arrêt du 30 novembre 2010. Elle
                    rappelle qu’elle a eu l’occasion de fixer le montant d’une indemnité dans
                    une affaire, celle du Détroit de Corfou (Royaume‑Uni c. Albanie, fixation
                    du montant des réparations, arrêt, C.I.J. Recueil 1949, p. 244). En l’espèce,
                    la Guinée exerce sa protection diplomatique en faveur de l’un de ses res-
                    sortissants, M. Diallo, et réclame une indemnisation au titre du préjudice
                    causé à celui-ci. Comme la Cour permanente de Justice internationale l’a
                    déclaré dans l’affaire de l’Usine de Chorzów (fond, arrêt no 13, 1928,
                    C.P.J.I. série A no 17, p. 27‑28), « [i]l est un principe de droit international
                    que la réparation d’un tort peut consister en une indemnité correspon-
                    dant au dommage que les ressortissants de l’Etat lésé ont subi par suite de
                    l’acte contraire au droit international ». La Cour tient compte de la pra-
                    tique d’autres juridictions et commissions internationales (telles que le
                    Tribunal international du droit de la mer, la Cour européenne des droits
                    de l’homme (CEDH), la Cour interaméricaine des droits de l’homme
                    (CIADH), le Tribunal des réclamations Etats‑Unis/Iran, la Commission
                    des réclamations entre l’Erythrée et l’Ethiopie et la Commission d’indem-
                    nisation des Nations Unies), qui ont appliqué les principes généraux
                    régissant l’indemnisation lorsqu’elles ont été appelées à fixer le montant
                    d’une indemnité, notamment à raison du préjudice découlant d’une déten-
                    tion ou d’une expulsion illicites.
                       14. La Guinée demande à être indemnisée pour quatre chefs de préju-
                    dice : un chef de préjudice immatériel (qu’elle a appelé « préjudice moral

                    11




6 CIJ1032.indb 18                                                                                      26/11/13 09:37

                    332 	                ahmadou sadio diallo (arrêt)

                    et psychologique ») et trois chefs de préjudice matériel, à savoir, respecti-
                    vement, la perte alléguée de biens personnels, la perte alléguée de rémuné-
                    ration professionnelle (qu’elle a appelée la « perte de revenus ») subie par
                     M. Diallo au cours de ses détentions et à la suite de son expulsion, et la
                     privation alléguée de « gains potentiels ». Pour chacun de ces chefs, la
                    Cour examinera si l’existence du préjudice est établie. Ensuite, elle
                    « rechercher[a] si et dans quelle mesure le dommage invoqué par le deman-
                    deur est la conséquence du comportement illicite du défendeur », en
                    ­analysant « s’il existe un lien de causalité suffisamment direct et certain
                     entre le fait illicite … et le préjudice subi par le demandeur » (Application
                     de la convention pour la prévention et la répression du crime de génocide
                     (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil
                     2007 (I), p. 233‑234, par. 462). Une fois que l’existence du préjudice et
                     le lien de causalité avec les faits illicites auront été établis, la Cour pro­
                     cédera à l’évaluation de ce préjudice.
                        15. Aux fins de déterminer le montant de l’indemnité due à la Guinée
                     en l’espèce, la Cour devra mettre en balance les faits allégués par les Par-
                     ties. Elle a rappelé dans son arrêt du 30 novembre 2010 que, en règle
                     générale, c’est à la partie qui allègue un fait à l’appui de ses prétentions
                     qu’il appartient d’en démontrer l’existence (C.I.J. Recueil 2010 (II),
                     p. 660, par. 54 ; voir aussi Application de l’accord intérimaire du 13 sep‑
                     tembre 1995 (ex‑République yougoslave de Macédoine c. Grèce), arrêt,
                     C.I.J. Recueil 2011 (II), p. 668, par. 72 ; Usines de pâte à papier sur le
                     fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
                     p. 71, par. 162). Elle a également reconnu qu’il lui faudrait, en l’espèce,
                     faire preuve de souplesse dans l’application de cette règle générale et,
                     notamment, que le défendeur pourrait être mieux à même d’établir cer-
                     tains faits (C.I.J. Recueil 2010 (II), p. 660‑661, par. 54‑56).
                        16. Au stade actuel de la procédure, la Cour adoptera de nouveau la
                     démarche indiquée au paragraphe précédent. Ainsi, elle commencera par
                     s’intéresser aux éléments de preuve présentés par la Guinée à l’appui de
                     chacun des chefs de préjudice exposés dans sa demande, qu’elle évaluera
                     ensuite à la lumière des éléments produits par la RDC. Elle est en outre
                     bien consciente que le caractère brusque de l’expulsion dont M. Diallo a
                     fait l’objet a pu compromettre les chances de ce dernier et de la Guinée de
                     retrouver certains documents, d’où la nécessité pour elle de faire preuve
                     de quelque souplesse dans son examen du dossier.
                        17. Avant d’aborder les différents chefs de préjudice, la Cour rappelle
                     que les arrêts qu’elle a rendus le 24 mai 2007 et le 30 novembre 2010 cir-
                     conscrivent à d’importants égards la portée de la présente procédure. Ainsi,
                     ayant jugé irrecevable la requête de la Guinée en ce qui concerne la préten-
                     due violation des droits des sociétés Africom‑Zaïre et Africontainers‑Zaïre
                     (C.I.J. Recueil 2007 (II), p. 616, par. 94), la Cour ne tiendra pas compte de
                     celles de ses demandes qui concernent un préjudice subi non par M. Diallo
                     lui‑même, mais par ces deux sociétés. En outre, elle n’accordera aucune
                     indemnité relativement à l’allégation de la Guinée selon laquelle la RDC
                     aurait violé les droits propres de M. Diallo en tant qu’associé de ces mêmes

                    12




6 CIJ1032.indb 20                                                                                     26/11/13 09:37

                    333 	                ahmadou sadio diallo (arrêt)

                    sociétés, puisqu’elle a conclu dans son arrêt du 30 novembre 2010 qu’au-
                    cune violation de cette nature ne pouvait être retenue contre la RDC
                    (C.I.J. Recueil 2010 (II), p. 690, par. 157, et p. 690‑691, par. 159). L’exa-
                    men de la Cour sera dès lors limité au préjudice découlant de la violation
                    des droits de l’intéressé en tant qu’individu, c’est‑à‑dire à celui « résultant
                    des détentions et de l’expulsion illicites de M. Diallo en 1995‑1996, y com-
                    pris la perte de ses effets personnels qui en a découlé » (ibid., p. 691,
                    par. 163).


                                  II. Les chefs de préjudice au titre desquels
                                          l’indemnisation est demandée

                             A. L’indemnité réclamée au titre du préjudice immatériel
                                               subi par M. Diallo
                       18. Le « préjudice moral et psychologique », pour reprendre les termes
                    de la Guinée, ou le « préjudice immatériel », pour reprendre ceux de la
                    RDC, désigne le préjudice non matériel qui est subi par l’entité ou la per-
                    sonne lésée. Le préjudice immatériel subi par une personne et susceptible
                    d’être reconnu en droit international peut prendre diverses formes. Par
                    exemple, dans les affaires Lusitania portées devant la Commission mixte
                    de réclamations (Etats‑Unis/Allemagne), le surarbitre a mentionné les
                    « souffrances morales [du plaignant], l’atteinte à ses sentiments, l’humilia-
                    tion, la honte, la dégradation, la perte de sa position sociale ou l’atteinte
                    portée à son crédit ou à sa réputation » (décision dans les affaires Lusita‑
                    nia, 1er novembre 1923, Nations Unies, Recueil des sentences arbitrales
                    (RSA), vol. VII, p. 40 [traduction du Greffe]). La Cour interaméricaine
                    des droits de l’homme a quant à elle observé dans l’affaire Gutiérrez‑Soler
                    c. Colombie que « [l]e préjudice immatériel p[ouvait] comprendre la
                    détresse et la souffrance, l’atteinte aux valeurs fondamentales de la vic-
                    time et les bouleversements de nature non pécuniaire provoqués dans sa
                    vie quotidienne » (arrêt du 12 septembre 2005 (fond, réparations et frais),
                    CIADH, série C, no 132, par. 82 [traduction du Greffe]).
                       19. Dans la présente affaire, la Guinée soutient que
                           « Monsieur Diallo a subi un préjudice moral et psychologique, y
                         compris douleurs, souffrances et chocs émotionnels, ainsi que la
                         perte de sa position sociale et une atteinte à sa réputation du fait des
                         arrestations et détentions et de l’expulsion dont il a été l’objet de la
                         part de la RDC. »
                    La Guinée n’a produit aucun élément de preuve précis au sujet de ce chef
                    de préjudice.
                       20. La RDC, pour sa part, ne conteste pas que M. Diallo ait subi un
                    « préjudice immatériel ». Elle demande toutefois à la Cour de
                         « tenir compte des circonstances propres à cette affaire, du caractère
                         court de la détention dénoncée, de l’absence de mauvais traitements

                    13




6 CIJ1032.indb 22                                                                                     26/11/13 09:37

                    334 	                 ahmadou sadio diallo (arrêt)

                         à l’égard de M. Diallo [et] du fait que l’intéressé a été expulsé vers
                         son pays d’origine, avec lequel il a su garder des contacts permanents
                         et de haut niveau pendant son long séjour au Congo ».

                                                           *
                       21. De l’avis de la Cour, un préjudice immatériel peut être établi même
                    en l’absence d’éléments de preuve précis. Dans le cas de M. Diallo, le
                    préjudice immatériel subi découle inévitablement des faits illicites de la
                    RDC dont la Cour a déjà établi l’existence. Dans son arrêt sur le fond, la
                    Cour a conclu que M. Diallo avait été arrêté sans être informé des raisons
                    de son arrestation et sans aucune possibilité de recours (C.I.J. Recueil
                    2010 (II), p. 666, par. 74, et p. 670, par. 84) ; qu’il avait été détenu pen-
                    dant une période exagérément longue en attendant son expulsion (ibid.,
                    p. 668‑669, par. 79) ; qu’il avait fait l’objet d’accusations sans preuves
                    (ibid., p. 669, par. 82) ; et qu’il avait été expulsé de manière illicite du pays
                    où il résidait depuis trente-deux ans et où il exerçait des activités commer-
                    ciales importantes (ibid., p. 666‑667, par. 73 et 74). Il est donc raisonnable
                    de conclure que le comportement illicite de la RDC a été pour M. Diallo
                    une source d’importantes souffrances psychologiques et qu’il a porté
                    atteinte à sa réputation.
                       22. La Cour tient compte du nombre de jours que M. Diallo a passés
                    en détention et de sa conclusion antérieure selon laquelle il n’a pas été
                    démontré que l’intéressé avait été soumis à des mauvais traitements prohi-
                    bés par le paragraphe 1 de l’article 10 du Pacte (ibid., p. 671, par. 89).
                       23. L’examen des circonstances propres à l’affaire met par ailleurs en
                    évidence l’existence de certains facteurs qui aggravent le préjudice imma-
                    tériel infligé à M. Diallo. L’un de ces facteurs est le contexte dans lequel
                    les détentions et l’expulsion illicites ont eu lieu. La Cour a en effet observé,
                    dans son arrêt sur le fond, que
                         « il [était] difficile de ne pas percevoir un lien entre l’expulsion de
                         M. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement des
                         créances qu’il estimait être dues à ses sociétés par, notamment, l’Etat
                         zaïrois ou des entreprises dans lesquelles ce dernier dét[enait] une
                         part importante du capital » (C.I.J. Recueil 2010 (II), p. 669, par. 82),
                    et, en outre, que
                         « l’arrestation et la détention [de M. Diallo] visant à permettre l’exé-
                         cution d’une telle mesure d’expulsion, qui ne repos[ait] sur aucun
                         fondement défendable, ne p[ouvaient] qu’être qualifiées d’arbitraires
                         au sens de l’article 9, paragraphe 1, du Pacte et de l’article 6 de la
                         Charte africaine » (ibid.).
                      24. La détermination du montant de l’indemnité due à raison d’un pré-
                    judice immatériel repose nécessairement sur des considérations d’équité.
                    Ainsi que l’a relevé le surarbitre dans les affaires Lusitania, les préjudices
                    immatériels « sont très réels ; le seul fait qu’ils sont difficiles à mesurer ou

                    14




6 CIJ1032.indb 24                                                                                       26/11/13 09:37

                    335 	                ahmadou sadio diallo (arrêt)

                    à estimer en valeurs monétaires ne les rend pas moins réels et n’est pas
                    une raison qui puisse empêcher une victime d’être indemnisée sous la
                    forme de dommages‑intérêts » (RSA, vol. VII, p. 40 [traduction du
                    Greffe]). Saisis de demandes d’indemnisation au titre du préjudice maté-
                    riel ou immatériel causé par des violations du Pacte ou de la Charte afri-
                    caine, respectivement, le Comité des droits de l’homme et la Commission
                    africaine des droits de l’homme et des peuples ont recommandé le ver­
                    sement d’une « indemnisation adéquate », sans en préciser le montant
                    (voir, par exemple, A. c. Australie, CDH, 3 avril 1997, communication
                    no 560/1993, Nations Unies, doc. CCPR/C/59/D/560/1993, par. 11 ; Ken‑
                    neth Good c. République du Botswana, CADHP, 26 mai 2010, communica-
                    tion no 313/05, 28e Rapport d’activités, annexe IV, p. 112, par. 244).
                    Habilités à fixer l’indemnité par leurs actes constitutifs respectifs, des tri-
                    bunaux arbitraux et des juridictions régionales garantes des droits de
                    l’homme ont été plus précis, se fondant sur des considérations d’équité
                    pour chiffrer l’indemnité due au titre du préjudice immatériel. Ainsi, dans
                    l’affaire Al‑Jedda c. Royaume‑Uni, la Grande Chambre de la Cour euro-
                    péenne des droits de l’homme a déclaré que, pour quantifier le préjudice,
                    elle était
                         « guidée par le principe de l’équité, qui implique avant tout une cer-
                         taine souplesse et un examen objectif de ce qui est juste, équitable et
                         raisonnable compte tenu de l’ensemble des circonstances de l’affaire,
                         c’est‑à‑dire non seulement de la situation du requérant, mais aussi du
                         contexte général dans lequel la violation a été commise » (requête
                         no 27021/08, arrêt du 7 juillet 2011, CEDH Recueil 2011, par. 114).
                    De même, la Cour interaméricaine des droits de l’homme a dit qu’elle
                    était habilitée, « dans l’exercice raisonnable de son pouvoir juridictionnel
                    et sur la base de l’équité », à déterminer le montant de l’indemnité à verser
                    au titre de dommages immatériels (Cantoral Benavides c. Pérou, arrêt du
                    3 décembre 2001 (réparation et frais), CIADH, série C, no 88, par. 53
                    [traduction du Greffe]).

                                                          *
                       25. En ce qui concerne le préjudice immatériel subi par M. Diallo, les
                    circonstances exposées aux paragraphes 21 à 23 amènent la Cour à consi-
                    dérer que la somme de 85 000 dollars des Etats‑Unis constitue une indem-
                    nité appropriée. Cette somme est libellée dans la devise que les deux
                    Parties ont utilisée dans leurs écritures relatives à la question de l’indem-
                    nisation.

                              B. L’indemnité réclamée au titre du préjudice matériel
                                               subi par M. Diallo
                      26. Ainsi que mentionné précédemment (voir paragraphe 14), la
                    ­Guinée réclame une indemnisation au titre de trois chefs de préjudice

                    15




6 CIJ1032.indb 26                                                                                     26/11/13 09:37

                    336 	                ahmadou sadio diallo (arrêt)

                    matériel. La Cour examinera tout d’abord la demande de la Guinée affé-
                    rente à la perte des biens personnels de M. Diallo ; elle se penchera ensuite
                    sur les demandes de la Guinée relatives à la perte de rémunération profes-
                    sionnelle subie par l’intéressé au cours de ses détentions et à la suite de
                    son expulsion illicites de la RDC ; elle traitera enfin de la demande de la
                    Guinée concernant des « gains potentiels ».

                    1. Perte de biens personnels qu’aurait subie M. Diallo (y compris ses avoirs
                      en banque)
                       27. La Guinée soutient que M. Diallo a été expulsé de manière si brus-
                    que qu’il n’a pu organiser le transfert ou la cession des biens personnels se
                    trouvant dans son appartement et qu’il a, pour la même raison, perdu
                    certains avoirs en banque. Se référant à un inventaire des biens trouvés
                    dans l’appartement en question, dressé douze jours après cette expulsion,
                    la Guinée prétend que ce document sous‑estime la valeur globale des
                    biens personnels de M. Diallo car plusieurs objets de grande valeur que
                    contenait l’appartement en ont été omis. Elle affirme que l’ensemble de
                    ces actifs sont irrémédiablement perdus et chiffre à 550 000 dollars des
                    Etats‑Unis la perte de ce patrimoine matériel et immatériel (avoirs en
                    banque compris).
                       28. La RDC relève que l’inventaire en question a été produit par la
                    Guinée, qui l’a déposé en tant qu’élément de preuve devant la Cour, pour
                    ensuite le déclarer incomplet. Rappelant le rôle joué par la Guinée dans
                    l’élaboration du document, elle qualifie l’inventaire de preuve « crédible »
                    et « sérieuse », et affirme que la Guinée ne peut prétendre aujourd’hui que
                    M. Diallo possédait d’autres actifs qui n’y seraient pas répertoriés. La
                    RDC fait en outre valoir qu’elle ne saurait être tenue pour responsable de
                    la perte supposée des biens qui auraient pu se trouver dans l’appartement,
                    puisqu’elle n’a pas ordonné d’expulser M. Diallo de celui‑ci et que les
                    biens personnels de l’intéressé étaient aux mains de représentants de l’am-
                    bassade de Guinée et de proches de ce dernier. De plus, la RDC affirme
                    que la Guinée n’a produit aucune preuve concernant les avoirs en banque.

                                                         *
                       29. La Cour examinera ici la demande d’indemnisation formulée par la
                    Guinée au titre de la perte de biens personnels subie par M. Diallo, sans
                    tenir compte des biens des deux sociétés (auxquels la Guinée fait égale-
                    ment référence), puisqu’elle a déjà déclaré irrecevables les réclamations
                    afférentes à celles-ci (voir paragraphe 17 ci‑dessus). Les biens person-
                    nels en cause se répartissent en trois catégories : le mobilier de l’apparte­
                    ment qui figurait dans l’inventaire susmentionné, certains objets de
                    grande valeur qui se seraient aussi trouvés dans l’appartement et ne sont
                    pas répertoriés dans cet inventaire, et les avoirs en banque.
                       30. S’agissant des biens personnels qui se trouvaient dans l’apparte-
                    ment de M. Diallo, il appert que l’inventaire soumis à la Cour par les

                    16




6 CIJ1032.indb 28                                                                                   26/11/13 09:37

                    337 	                 ahmadou sadio diallo (arrêt)

                    deux Parties a été dressé environ douze jours après que l’intéressé eut été
                    expulsé de la RDC. Bien que la Guinée déplore certaines omissions (les
                    objets de grande valeur dont il sera question plus loin), les Parties
                    semblent s’accorder sur le fait que les biens répertoriés se trouvaient effec-
                    tivement dans l’appartement au moment où l’inventaire a été dressé.

                       31. Il existe toutefois des incertitudes quant au point de savoir ce qu’il
                    est advenu des biens figurant dans l’inventaire. La Guinée n’avance
                    aucune preuve que M. Diallo aurait tenté de déménager les biens qui se
                    trouvaient dans son appartement ou de les céder à des tiers, et il n’a pas
                    davantage été démontré que la RDC l’en aurait empêché. La RDC affirme
                    qu’elle n’a pas pris possession de l’appartement ni n’en a expulsé
                    M. Diallo. Ce dernier avait lui‑même déclaré en 2008 que l’organisme
                    bailleur avait repris son appartement peu après son expulsion, en consé-
                    quence de quoi il avait perdu tous ses effets personnels. Dans l’ensemble,
                    la Guinée n’a donc pas réussi à établir l’étendue de la perte subie par
                    M. Diallo en ce qui concerne ses biens personnels répertoriés dans l’in-
                    ventaire ni la mesure dans laquelle cette perte aurait été causée par le
                    comportement illicite de la RDC.
                       32. Du reste, quand bien même il pourrait être établi que les biens per-
                    sonnels inventoriés ont été perdus, et qu’ils l’ont été en conséquence du
                    comportement illicite de la RDC, la Guinée n’a produit aucun élément de
                    preuve permettant d’en déterminer la valeur (individuelle ou globale).

                       33. Nonobstant les failles du dossier concernant les biens répertoriés dans
                    l’inventaire, la Cour rappellera que M. Diallo a vécu et travaillé sur le terri-
                    toire congolais pendant une trentaine d’années, au cours desquelles il n’a pu
                    manquer d’accumuler des biens personnels. Même à supposer fondée l’affir-
                    mation de la RDC selon laquelle ces biens se seraient trouvés entre les mains
                    de représentants guinéens et de proches de M. Diallo après l’expulsion de ce
                    dernier, la Cour considère que, à tout le moins, l’intéressé aurait eu à les
                    déménager en Guinée ou à prendre des mesures pour pouvoir en disposer en
                    RDC. Partant, elle ne doute pas que le c­ omportement illicite de la RDC a
                    causé à M. Diallo un certain préjudice matériel s’agissant des biens person-
                    nels qui se trouvaient dans l’appartement qu’il occupait, encore qu’il ne
                    serait pas raisonnable de retenir le montant très important réclamé par la
                    Guinée pour ce chef de préjudice. Dans ces conditions, elle estime approprié
                    d’accorder une indemnité qui sera calculée sur la base de considérations
                    d’équité (voir paragraphe 36 ci‑après). D’autres juridictions, comme la Cour
                    européenne des droits de l’homme et la Cour interaméricaine des droits de
                    l’homme, ont procédé ainsi lorsque les circonstances le justifiaient (voir,
                    par exemple, Lupsa c. Roumanie, requête no 10337/04, arrêt du 8 juin 2006,
                    CEDH Recueil 2006‑VII, par. 70‑72 ; Chaparro Alvarez et Lapo Iñiguez
                    c. Equateur, arrêt du 21 novembre 2007 (exceptions préliminaires, fond,
                    réparations et frais), CIADH, série C, no 170, par. 240 et 242).
                       34. La Cour en vient ensuite à l’allégation de la Guinée selon laquelle
                    l’appartement de M. Diallo contenait certains objets de grande valeur qui

                    17




6 CIJ1032.indb 30                                                                                      26/11/13 09:37

                    338 	                ahmadou sadio diallo (arrêt)

                    ne figuraient pas dans l’inventaire mentionné plus haut. La Guinée fait
                    état de plusieurs d’entre eux (dont une montre sertie de diamants et deux
                    toiles de maître) dans son mémoire, mais sans guère donner de détails ni
                    apporter la preuve que ces objets se trouvaient bien dans l’appartement
                    de l’intéressé à l’époque de ses détentions et de son expulsion. Elle n’a
                    produit aucune déclaration dans laquelle M. Diallo aurait décrit les biens
                    en question. Elle n’a fourni aucune preuve d’achat, pas même pour les
                    biens censés avoir été acquis auprès de maisons de renom spécialisées
                    dans la vente d’articles de grand luxe, dont il y a lieu de penser qu’elles
                    auraient gardé des traces de telles ventes et qui se trouvent en dehors du
                    territoire de la RDC, de sorte que M. Diallo aurait pu se mettre en contact
                    avec elles. La Guinée n’a présenté aucune preuve que M. Diallo possédait
                    ces articles au moment de son expulsion, que, à supposer que tel ait été le
                    cas, ceux‑ci se trouvaient dans son appartement, ou qu’ils ont été perdus
                    en conséquence du traitement qui lui a été infligé par la RDC. Pour ces
                    motifs, la Cour rejette les demandes formulées par la Guinée au titre de la
                    perte d’objets de grande valeur omis de l’inventaire.
                        35. Quant aux sommes que M. Diallo aurait détenues sur des comptes
                    en banque, la Guinée n’a fourni aucun détail ni aucune preuve à l’appui
                    de ce qu’elle avance. Elle n’a donné aucune information sur le montant
                    total des sommes ainsi détenues ni sur le solde de tel ou tel compte, non
                    plus que sur le nom des établissements bancaires concernés. Elle n’a en
                    outre avancé aucun élément démontrant que les détentions et l’expulsion
                    illicites de M. Diallo auraient provoqué la perte de tels avoirs, n’expli-
                    quant pas, notamment, ce qui aurait empêché l’intéressé d’avoir accès à
                    ses comptes bancaires après son départ de la RDC. Il n’a donc pas été
                    établi que M. Diallo aurait perdu tout ou partie de ses avoirs en banque
                    en RDC ni que les actes illicites de cette dernière seraient la cause d’une
                    telle perte. En conséquence, la Cour rejette la demande de la Guinée en ce
                    qui concerne la perte de sommes détenues sur des comptes en banque.

                                                         *
                       36. Par conséquent, la Cour n’accordera aucune indemnisation au titre
                    des pertes alléguées — objets de grande valeur et sommes détenues sur des
                    comptes en banque — dont il est question aux paragraphes 34 et 35
                    ci‑dessus. En revanche, étant parvenue aux conclusions qui précèdent
                    (voir paragraphe 33) au sujet des biens personnels de M. Diallo, et sur la
                    base de considérations d’équité, la Cour décide d’attribuer la somme de
                    10 000 dollars des Etats‑Unis au titre de ce chef de préjudice.

                    2. Perte de rémunération qu’aurait subie M. Diallo au cours de ses détentions
                       et à la suite de son expulsion illicites
                      37. La Cour observera à titre liminaire que, dans les conclusions qu’elle
                    présente à la fin de son mémoire, la Guinée réclame 6 430 148 dollars des
                    Etats‑Unis au titre de la perte de revenus subie par M. Diallo à la fois au

                    18




6 CIJ1032.indb 32                                                                                   26/11/13 09:37

                    339 	                ahmadou sadio diallo (arrêt)

                    cours de ses détentions et à la suite de son expulsion. Elle fait toutefois
                    référence, ailleurs dans son mémoire, à une somme de 80 000 dollars des
                    Etats‑Unis, à laquelle elle chiffre la perte de revenus subie par M. Diallo
                    durant ses détentions. Telle qu’elle est présentée par la Guinée, cette
                    somme de 80 000 dollars des Etats‑Unis, bien qu’elle ne fasse pas l’objet
                    d’une demande séparée dans ses conclusions, est nettement distincte de
                    celle de 6 430 148 dollars des Etats‑Unis qui, dans le raisonnement du
                    mémoire, ne concerne que la « perte de revenus » subie par M. Diallo à la
                    suite de son expulsion. La Cour, comme elle est en droit de le faire (voir,
                    par exemple, Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil
                    1974, p. 262, par. 29 ; Essais nucléaires (Nouvelle-Zélande c. France),
                    arrêt, C.I.J. Recueil 1974, p. 466, par. 30), interprétera les conclusions de
                    la Guinée à la lumière du raisonnement développé par celle‑ci dans son
                    mémoire. Elle examinera donc d’abord dans le présent arrêt la demande
                    d’indemnisation d’un montant de 80 000 dollars des Etats‑Unis formulée
                    au titre de la perte de rémunération professionnelle subie par M. Diallo
                    au cours de ses détentions (voir paragraphes 38‑46) et se penchera ensuite
                    sur celle d’un montant de 6 430 148 dollars des Etats‑Unis formulée au
                    titre de la perte de rémunération professionnelle subie par l’intéressé à la
                    suite de son expulsion (voir paragraphes 47‑49).
                        38. La Guinée fait valoir que, avant son arrestation, le 5 novembre 1995,
                    M. Diallo percevait une rémunération mensuelle de 25 000 dollars des
                    Etats‑Unis en sa qualité de gérant d’Africom‑Zaïre et d’Africontainers‑
                    Zaïre. Sur cette base, elle évalue à 80 000 dollars des Etats‑Unis — chiffre
                    dont elle précise qu’il prend en compte l’inflation — le manque à gagner
                    subi au cours des soixante‑douze jours de détention de l’intéressé.
                    ­Précisant que les rémunérations qu’il percevait de ces deux sociétés étaient
                     « [s]es principaux revenus », elle ne réclame pas d’indemnité pour la perte
                     d’autres revenus subie par M. Diallo au cours de cette période. La Guinée
                     soutient par ailleurs que ce dernier s’est, pendant ses détentions, trouvé
                     dans l’impossibilité de « poursuivre normalement [sa] gérance » et, par-
                    tant, d’assurer le bon fonctionnement de ses entreprises.
                        39. En réponse, la RDC soutient que la Guinée n’a produit aucune
                    preuve écrite à l’appui de sa demande relative à une perte de rémunéra-
                    tion. La Guinée n’aurait pas davantage établi que ses détentions auraient
                    empêché M. Diallo de percevoir la rémunération qui, n’eût été cette cir-
                    constance, lui aurait été versée et, notamment, n’aurait pas expliqué pour-
                    quoi M. Diallo ne pouvait, en tant que seul gérant et associé des deux
                    sociétés, ordonner que lui soient versées les sommes en question. Selon la
                    RDC, rien ne justifie donc d’accorder une indemnité pour la perte de
                    rémunération qu’aurait subie M. Diallo pendant ses détentions.

                                                         *
                      40. La Cour fera observer que, de manière générale, lorsqu’elle est saisie
                    d’une demande d’indemnisation, elle peut connaître d’une réclamation for-
                    mée au titre d’une perte de revenus subie par suite d’une détention illicite.

                    19




6 CIJ1032.indb 34                                                                                   26/11/13 09:37

                    340 	                 ahmadou sadio diallo (arrêt)

                    Telle a notamment été l’approche suivie par la Cour européenne des droits
                    de l’homme (voir, par exemple, Teixeira de Castro c. Portugal, requête
                    no 44/1997/828/1034, arrêt du 9 juin 1998, CEDH Recueil 1998‑IV,
                    par. 46‑49), la Cour interaméricaine des droits de l’homme (voir, par
                    exemple, Suárez‑Rosero c. Equateur, arrêt du 20 janvier 1999 (réparations
                    et frais), CIADH, série C, no 44, par. 60), ainsi que le conseil d’administra-
                    tion de la Commission d’indemnisation des Nations Unies (voir conseil
                    d’administration de la Commission d’indemnisation des Nations Unies,
                    Rapport et recommandations du comité de commissaires concernant la qua‑
                    torzième tranche des réclamations de la catégorie « E3 », Nations Unies,
                    doc. S/AC.26/2000/19, 29 septembre 2000, par. 126). Par ailleurs, il peut y
                    avoir lieu de procéder à une estimation si le montant de la perte de revenus
                    ne peut être chiffré avec exactitude (voir, par exemple, Elci et autres c. Tur‑
                    quie, requêtes nos 23145/93 et 25091/94, arrêt du 13 novembre 2003, CEDH,
                    par. 721 ; Affaire des enfants des rues (Villagrán‑Morales et autres) c. Gua‑
                    temala, arrêt du 26 mai 2001 (réparations et frais), CIADH, série C, no 77,
                    par. 79). La Cour doit donc d’abord se demander si la Guinée a établi que
                    M. Diallo percevait une rémunération avant ses détentions, et que cette
                    rémunération se chiffrait à 25 000 dollars des Etats‑Unis par mois.
                       41. C’est dans la présente phase de la procédure, consacrée à l’indem­
                    nisation, qu’il a été allégué pour la première fois que M. Diallo percevait,
                    en tant que gérant des deux sociétés, une rémunération mensuelle de
                    25 000 dollars des Etats‑Unis. Or, la Guinée n’en apporte aucune preuve.
                    Elle ne produit aucun relevé bancaire ni aucune déclaration fiscale. Elle ne
                    produit pas davantage de pièces comptables attestant qu’une telle somme
                    aurait été versée par l’une ou l’autre des sociétés. Il est certes plausible que
                    la brusque expulsion de M. Diallo l’ait placé dans l’incapacité d’accéder à
                    de telles pièces. Mais l’absence de tout élément de preuve à l’appui de la
                    demande au titre d’une perte de rémunération dont il est ici question
                    tranche avec les nombreuses preuves produites par la Guinée lors d’une
                    précédente phase de l’affaire à l’appui des demandes se rapportant aux
                    deux sociétés : divers documents comptables avaient alors été présentés.
                       42. En outre, certains éléments tendent à montrer que M. Diallo ne
                    touchait pas, avant ses détentions, une rémunération mensuelle d’un
                    montant de 25 000 dollars des Etats‑Unis. Premièrement, les documents
                    relatifs à Africom‑Zaïre ou à Africontainers‑Zaïre indiquent clairement
                    que ni l’une ni l’autre de ces sociétés n’était active — en dehors de tenta-
                    tives de recouvrer les créances qui leur auraient été dues — dans les
                    années qui ont immédiatement précédé les détentions. Ainsi, de l’aveu
                    même de la Guinée, les activités d’Africontainers‑Zaïre avaient fortement
                    décliné dès 1990. De plus, comme la Cour l’a relevé antérieurement, la
                    RDC a affirmé qu’Africom-Zaïre avait cessé toute activité commerciale
                    dès la fin des années 1980 et avait, pour cette raison, été radiée du registre
                    du commerce (C.I.J. Recueil 2007 (II), p. 593, par. 22 ; C.I.J. Recueil
                    2010 (II), p. 677, par. 108) ; cette affirmation n’a pas été contestée par la
                    Guinée. Si les litiges relatifs aux montants dus par divers organismes et
                    sociétés à Africom‑Zaïre et à Africontainers‑Zaïre se sont apparemment

                    20




6 CIJ1032.indb 36                                                                                      26/11/13 09:37

                    341 	                 ahmadou sadio diallo (arrêt)

                    poursuivis dans les années 1990 et, dans certains cas, même après l’expul-
                    sion de M. Diallo en 1996, il n’existe en revanche aucune preuve d’activi-
                    tés d’exploitation qui auraient constitué une source de revenus dans les
                    années qui ont immédiatement précédé les détentions de M. Diallo.
                       43. Deuxièmement, si, dans cette phase de la procédure consacrée à
                    l’indemnisation, la Guinée a affirmé que M. Diallo percevait une rémuné-
                    ration mensuelle de 25 000 dollars des Etats‑Unis, elle avait avancé
                    devant la Cour, au stade des exceptions préliminaires, que l’intéressé était
                    « déjà dans le dénuement en 1995 ». Cette affirmation cadre du reste avec
                    le fait que, le 12 juillet 1995, M. Diallo s’était vu délivrer par les autorités
                    congolaises, à sa demande, un « certificat d’indigence » dans lequel il était
                    déclaré « indigent temporaire » et qui lui a permis d’éviter d’acquitter les
                    frais d’enregistrement du jugement rendu en faveur de l’une des sociétés.
                       44. La Cour conclut donc que la Guinée n’a pas établi que M. Diallo
                    percevait d’Africom‑Zaïre et d’Africontainers‑Zaïre une rémunération
                    mensuelle dans la période qui a précédé immédiatement ses détentions,
                    en 1995‑1996, ni que cette rémunération mensuelle s’élevait à 25 000 dol-
                    lars des Etats‑Unis.
                       45. La Guinée n’explique pas davantage à la satisfaction de la Cour en
                    quoi les détentions de M. Diallo auraient provoqué l’interruption du ver-
                    sement de la rémunération que M. Diallo aurait pu recevoir en sa qualité
                    de gérant des deux sociétés. Si celles‑ci étaient effectivement en mesure de
                    rémunérer M. Diallo au moment de son placement en détention, il est
                    raisonnable de penser que leurs employés auraient pu continuer d’effec-
                    tuer les paiements dus au gérant (leur directeur général et le propriétaire
                    des deux sociétés). En outre, ainsi que rappelé plus haut (voir para-
                    graphe 12), M. Diallo, après une détention initiale du 5 novembre 1995
                    au 10 janvier 1996, a été libéré avant d’être remis en détention du 25 au
                    31 janvier 1996. Il a ainsi disposé d’un intervalle de deux semaines au
                    cours desquelles il lui était loisible de prendre des dispositions en vue de
                    percevoir toute rémunération que les sociétés auraient manqué de lui ver-
                    ser au cours des soixante‑six jours qu’avait duré sa détention initiale.

                                                             *
                       46. Dans ces circonstances, la Guinée n’a pas prouvé à la satisfaction
                    de la Cour que M. Diallo aurait subi une perte de rémunération profes-
                    sionnelle à la suite de ses détentions illicites.

                                                         *       *
                        47. En sus de la demande formulée au titre de la perte de rémunération
                    subie par M. Diallo pendant ses détentions illicites, la Guinée soutient
                    que son expulsion illicite par la RDC a placé l’intéressé dans l’incapa­
                    cité de continuer de percevoir sa rémunération en tant que gérant
                    ­d’­Africom‑Zaïre et d’Africontainers‑Zaïre. Ayant affirmé (ainsi qu’exposé
                     ci‑dessus) que M. Diallo percevait 25 000 dollars des Etats‑Unis par mois

                    21




6 CIJ1032.indb 38                                                                                      26/11/13 09:37

                    342 	                 ahmadou sadio diallo (arrêt)

                    avant ses détentions en 1995‑1996, la Guinée chiffre à 4 755 500 dollars
                    des Etats‑Unis la perte supplémentaire de « revenus professionnels » qu’il
                    aurait subie depuis son expulsion le 31 janvier 1996. Cette somme devant,
                    selon elle, être revue à la hausse pour tenir compte de l’inflation, elle
                    estime en définitive à 6 430 148 dollars des Etats‑Unis la perte de rémuné-
                    ration professionnelle subie par M. Diallo à la suite de son expulsion.
                       48. La RDC réaffirme sa position relative à la perte de rémunération
                    que M. Diallo aurait subie pendant ses détentions, mettant notamment en
                    avant l’absence de preuve que l’intéressé percevait effectivement une
                    rémunération mensuelle de 25 000 dollars des Etats‑Unis avant ses déten-
                    tions et son expulsion.

                                                             *
                       49. Pour les raisons exposées ci‑dessus, la Cour a déjà rejeté la demande
                    formulée au titre de la perte de rémunération professionnelle qu’aurait subie
                    M. Diallo pendant ses périodes de détention (voir paragraphes 38‑46). Ces
                    raisons valent tout autant pour la demande de la Guinée qui a trait à la
                    période suivant l’expulsion de M. Diallo. En outre, la demande de la Guinée
                    au titre de la perte de rémunérations futures est en grande partie fondée sur
                    des conjectures, partant notamment de la supposition que M. Diallo aurait
                    continué de percevoir cette somme mensuelle, n’eût été son expulsion illicite.
                    Or, si l’allocation d’indemnités pour perte de revenus futurs implique néces-
                    sairement un certain degré d’incertitude, une telle demande ne saurait se faire
                    sur la base de pures spéculations (voir Khamidov c. Russie, requête no 72118/01,
                    arrêt du 15 novembre 2007 (au principal et satisfaction équitable), CEDH,
                    par. 197 ; Chaparro Alvarez et Lapo Iñiguez c. Equateur, arrêt du 21 no­
                    vembre 2007 (exceptions préliminaires, fond, réparations et frais), CIADH,
                    série C, no 170, par. 235‑236 ; voir aussi le commentaire de l’article 36
                    du « Projet d’articles sur la responsabilité de l’Etat pour fait interna­
                    tionalement illicite », Annuaire de la Commission du droit international, 2001,
                    vol. II (deuxième partie), p. 111‑112 (au sujet des réclamations pour « perte
                    de profits »)). Par conséquent, la Cour conclut qu’aucune indemnisation ne
                    saurait être allouée au titre des allégations de la Guinée qui concernent la
                    rémunération que M. Diallo n’aurait pu percevoir à la suite de son expulsion.

                                                         *       *
                      50. La Cour n’accorde en conséquence aucune indemnité au titre de la
                    perte de rémunération prétendument subie par M. Diallo au cours de ses
                    détentions et à la suite de son expulsion.

                    3. Privation alléguée de gains potentiels
                       51. La Guinée formule une autre demande au titre de ce qu’elle appelle
                    les « gains potentiels » de M. Diallo. En particulier, elle affirme que les
                    deux sociétés ont périclité et que leurs actifs ont été dispersés par suite des

                    22




6 CIJ1032.indb 40                                                                                      26/11/13 09:37

                    343 	                ahmadou sadio diallo (arrêt)

                    détentions puis de l’expulsion illicites de M. Diallo. Elle soutient égale-
                    ment que M. Diallo n’a pas été en mesure de céder à des tiers les parts
                    sociales qu’il détenait dans ces sociétés, et que l’intéressé a subi une perte
                    de gains potentiels qu’elle évalue à 50 pour cent de « la valeur d’échange
                    des titres », pour un montant total de 4 360 000 dollars des Etats‑Unis.
                       52. La RDC fait observer que les actifs sur lesquels se fonde la Guinée
                    pour calculer la perte qu’aurait subie M. Diallo appartiennent non pas à
                    celui‑ci en sa qualité de personne privée, mais aux deux sociétés. Elle sou-
                    tient en outre que la Guinée n’a pas apporté la preuve que ces actifs
                    auraient effectivement été perdus ni que certains des biens d’Africom‑Zaïre
                    ou d’Africontainers‑Zaïre auxquels la Guinée a fait référence n’auraient
                    pu être mis en vente sur le marché.

                                                            *
                      53. La Cour estime que la demande de la Guinée relative à des « gains
                    potentiels » revient à réclamer une indemnisation à raison d’une perte de
                    valeur des sociétés qui serait attribuable aux détentions et à l’expulsion de
                    M. Diallo. Or pareille réclamation va au‑delà de l’objet de la présente
                    instance, la Cour ayant déjà déclaré irrecevables les demandes guinéennes
                    se rapportant aux préjudices qui auraient été causés aux sociétés (C.I.J.
                    Recueil 2007 (II), p. 617, par. 98, point 1 b) du dispositif).

                                                            *
                      54. La Cour, en conséquence, n’allouera aucune indemnité à la Guinée
                    au titre de sa demande afférente à des « gains potentiels » de M. Diallo.

                                                        *       *
                      55. Ayant examiné les composantes de sa demande relative au préju-
                    dice matériel subi par M. Diallo par suite du comportement illicite de la
                    RDC, la Cour décide d’allouer à la Guinée une indemnité d’un montant
                    de 10 000 dollars des Etats‑Unis.


                               III. Total de l’indemnité et intérêts moratoires

                       56. L’indemnité à verser à la Guinée s’élève à un total de 95 000 dol-
                    lars des Etats‑Unis, payable le 31 août 2012 au plus tard. La Cour s’at-
                    tend à ce que le paiement soit effectué en temps voulu par la RDC et n’a
                    aucune raison de supposer que celle‑ci n’agira pas en conséquence. Néan-
                    moins, tenant compte du fait que l’octroi d’intérêts moratoires est
                    conforme à la pratique d’autres juridictions internationales (voir, par
                    exemple, Navire « Saiga » (no 2) (Saint‑Vincent‑et‑les Grenadines c. Gui‑
                    née), arrêt du 1er juillet 1999, TIDM, par. 175 ; Bámaca‑Velásquez c. Gua‑
                    temala, arrêt du 22 février 2002 (réparations et frais), CIADH, série C,

                    23




6 CIJ1032.indb 42                                                                                    26/11/13 09:37

                    344 	                ahmadou sadio diallo (arrêt)

                    no 91, par. 103 ; Papamichalopoulos et autres c. Grèce (article 50), requête
                    no 33808/02, arrêt du 31 octobre 1995, CEDH, série A, no 330‑B, par. 39 ;
                    Lordos et autres c. Turquie, requête no 15973/90, arrêt du 10 janvier 2012
                    (satisfaction équitable), CEDH, par. 76 et point 1 b) du dispositif), la
                    Cour décide que, en cas de paiement tardif, des intérêts moratoires sur la
                    somme principale due courront, à compter du 1er septembre 2012, au taux
                    annuel de 6 pour cent. Ce taux est fixé eu égard aux taux en vigueur sur
                    les marchés internationaux et à l’importance qui s’attache à la prompte
                    exécution du présent arrêt.
                       57. La Cour tient à rappeler que l’indemnité accordée à la Guinée,
                    dans l’exercice par celle‑ci de sa protection diplomatique à l’égard de
                    M. Diallo, est destinée à réparer le préjudice subi par celui‑ci.


                                             IV. Frais de procédure

                       58. La Guinée demande à la Cour de lui adjuger des frais s’élevant
                     à 500 000 dollars des Etats‑Unis, au motif que « le fait d[e l’]avoir
                     contraint[e] à engager la présente procédure l’a exposé[e] à des frais irré-
                    pétibles qu’il serait inéquitable de laisser à sa charge ».
                       59. Pour sa part, la RDC prie la Cour « de rejeter la demande de
                    ­remboursement des frais introduite par la Guinée et de laisser chaque
                     Etat supporter ses propres frais de procédure, y inclus les frais et hono-
                    raires de ses conseils, avocats et autres ». La RDC fait valoir que la
                    Guinée a perdu l’essentiel du procès et que, de surcroît, le montant
                    ­
                    réclamé « est fantaisiste, forfaitaire et ne repose sur aucune preuve
                    sérieuse et crédible ».

                                                           *
                      60. La Cour rappelle que, aux termes de l’article 64 du Statut, « [s]’il
                    n’en est autrement décidé par la Cour, chaque partie supporte ses frais de
                    procédure ». Bien qu’elle ait, jusqu’à présent, toujours suivi cette règle
                    générale, le libellé de l’article 64 laisse entendre que certaines circons-
                    tances pourraient justifier qu’elle adjuge des frais à l’une ou l’autre des
                    parties. Cependant, elle ne considère pas que de telles circonstances
                    existent en l’espèce. En conséquence, chaque Partie supportera ses frais de
                    procédure.

                                                           *
                                                       *       *

                      61. Par ces motifs,
                      La Cour,
                      1) Par quinze voix contre une,

                    24




6 CIJ1032.indb 44                                                                                   26/11/13 09:37

                    345 	                 ahmadou sadio diallo (arrêt)

                       Fixe à 85 000 dollars des Etats‑Unis le montant de l’indemnité due par
                    la République démocratique du Congo à la République de Guinée pour
                    le préjudice immatériel subi par M. Diallo ;
                      pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                        Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, juges ;
                        M. Mahiou, juge ad hoc ;
                      contre : M. Mampuya, juge ad hoc ;
                      2) Par quinze voix contre une,
                      Fixe à 10 000 dollars des Etats‑Unis le montant de l’indemnité due par la
                    République démocratique du Congo à la République de Guinée pour le pré-
                    judice matériel subi par M. Diallo en ce qui concerne ses biens personnels ;
                      pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                        Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, juges ;
                        M. Mahiou, juge ad hoc ;
                      contre : M. Mampuya, juge ad hoc ;
                      3) Par quatorze voix contre deux,
                      Dit qu’aucune indemnisation n’est due par la République démocratique
                    du Congo à la République de Guinée pour le préjudice matériel qu’aurait
                    subi M. Diallo du fait d’une perte de rémunération professionnelle au
                    cours de ses détentions et à la suite de son expulsion illicites ;

                      pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Greenwood,
                        Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, juges ; M. Mampuya, juge
                        ad hoc ;
                      contre : M. Yusuf, juge ; M. Mahiou, juge ad hoc ;
                      4) A l’unanimité,
                      Dit qu’aucune indemnisation n’est due par la République démocratique
                    du Congo à la République de Guinée pour le préjudice matériel qu’aurait
                    subi M. Diallo du fait d’une privation de gains potentiels ;

                      5) A l’unanimité,
                      Dit que le montant intégral de l’indemnité due conformément aux
                    points 1 et 2 ci‑dessus devra avoir été acquitté au 31 août 2012 et que, en
                    cas de non‑paiement à la date indiquée, des intérêts courront sur la somme
                    principale due par la République démocratique du Congo à la République
                    de Guinée, à compter du 1er septembre 2012, au taux annuel de 6 pour cent ;
                      6) Par quinze voix contre une,
                       Rejette la demande de la République de Guinée en ce qui concerne les
                    frais de procédure.

                    25




6 CIJ1032.indb 46                                                                                   26/11/13 09:37

                    346 	                ahmadou sadio diallo (arrêt)

                      pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owa-
                        da, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                        Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, juges ;
                        M. Mampuya, juge ad hoc ;
                      contre : M. Mahiou, juge ad hoc.
                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le dix-neuf juin deux mille douze, en trois exemplaires,
                    dont l’un sera déposé aux archives de la Cour et les autres seront transmis
                    respectivement au Gouvernement de la République de Guinée et au Gou-
                    vernement de la République démocratique du Congo.


                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                       M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
                    individuelle ; MM. les juges Yusuf et Greenwood joignent des déclara-
                    tions à l’arrêt ; MM. les juges ad hoc Mahiou et Mampuya joignent à
                    l’arrêt les exposés de leur opinion individuelle.

                                                                              (Paraphé) P.T.
                                                                             (Paraphé) Ph.C.




                    26




6 CIJ1032.indb 48                                                                                    26/11/13 09:37

